Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the claims overcomes the 112(b) rejection on record and as such the rejection is withdrawn. 

Applicant’s amendment to Claim 17 necessitates a new grounds of rejection, however, as Applicant’s arguments may apply to the new grounds they will be addressed. 

Applicant argues that Shin cannot teach the claimed “the rear electrode layer of the at least one solar cell is continuous” because sunlight is received by Shin’s back side and the instant allows for light transmission through the front side. Applicant fails to provide any explanation as to why this precludes Shin’s teachings from satisfying the claim. Applicant states conclusively “Shin’s rear electrode has air gaps in between unlike the instant invention’s rear electrode which is on a continuous substrate”. First, the claim does not require a “continuous substrate” as alleged by Applicant. It is clear Applicant’s own electrode is not a single, continuous substrate as shown by Fig. 5 and 6 which represent the inventive concept. Examiner clearly indicates in the rejection the consideration of the “continuous electrode” being in reference to each individual cell as is supported by Applicant’s disclosure. As such, Applicant’s argument is not persuasive as the argument is not laid out in a manner which sufficiently presents a deficiency in the prior art commensurate in scope with the requirements of the claims. 

	Applicant then makes the same arguments regarding Kishi but fails to correlate the “deficiency” alleged by Applicant to the claims as presented. Applicant does not provide any support or evidence to refute the combination on record, simply alleging the feature is not taught without sufficient explanation. 

	If Applicant wishes a more narrowed interpretation of the “continuous” nature of the rear electrode be required by the claim, Applicant is invited to amend the claim to clearly recite what is desired by Applicant. 

	Applicant alleges that the combination on record would “destroy” the functionality of the primary reference. However, Applicant alleges the combination would result in “closing some or all of the air gaps” in Shin without explanation as to why or how that would be required. There is no allegation on record relating to closing air gaps. Kishi is required upon to teach that transparency zones in solar cells are generally discreet circular elements which do not completely severe the continuity of the electrode layer through which they are formed. Applicant’s arguments which are outside the scope of the presented rejection cannot be found persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20-26, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130025661 by Shin et al (hereinafter Shin) in view of US 479550 by Kishi and US 20120295393 by Lu et al (hereinafter Lu). 

Regarding Claim 17, Shin discloses a solar cell module (Fig. 2) comprising a substrate (100) having a layered structure thereon comprising a front electrode (200), an absorber (300) and a rear electrode (400) disposed thereon (Fig. 11 teaching the claimed “comprising: a substrate and a layer structure applied thereon, the layer structure comprising a rear electrode layer, a front 
electrode layer, and an absorber layer arranged between the rear electrode layer and the front electrode layer”).

	In at least one embodiment, Shin discloses a buffer deposited on the absorber (320 Fig. 5 [0045] teaching the claimed “and a buffer layer deposited on the absorber layer wherein the front electrode layer is deposited on the buffer layer such that a heterojunction is formed by the front electrode layer, buffer, and the absorber layer”). 

The module comprises a plurality of cells in serial connection by scribing (Fig. 5 for example wherein the top electrode of a first cell is connected to the rear electrode of an adjacent cell forming a serial connection teaching the claimed “and serially connected solar cells formed in the layer structure by patterning zones”). 

Shin discloses forming optically transparent zones (Fig. 11 as reproduced below). 

                       
    PNG
    media_image1.png
    225
    287
    media_image1.png
    Greyscale


The transparency zones are formed such that there is a portion of the cell which does not include the rear electrode (noted by region 1 above teaching the claimed “at least one solar cell having one or more rear-electrode-layer-free optically transparent zones”) and a second region which contains the rear electrode but not the absorber (noted by region 2 above teaching the claimed “an immediately adjacent absorber-layer-free edge zone having a rear electrode layer”). 

Shin provides a cross-sectional view of the transparency regions but fails to disclose a top-down view, thereby being silent as to the continuous nature of the electrode absent the regions and/or how the absorber-layer-free zone would configure about the transparency region. 

However, Kishi discloses that when forming transparency zones in solar cells, generally the zones are discreet voids such as circular shapes which do not inhibit the operation of the cell, thereby allow for the rear electrode to be continuous (Fig. 6 teaching the claimed “implemented such that the rear electrode layer of the solar cell is continuous”). 

Therefore, a skilled artisan would appreciate that Shin’s transparency zones are formed in a routine and conventional manner such that despite silence as to the plan view of the transparency zones, they would be formed to allow for normal operation of the cell, as suggested by Kishi, and as such, allow for a continuous electrode while being discrete void spaces within the cell.

As the transparency zones are surrounded by the absorber-free zones, modified Shin teaches the claimed “the at least one optically transparent zone is at completely surrounded by the absorber-layer-free zone” in view of Shin Fig. 11 and Kishi Fig. 6. 
 
	Modified Shin fails to disclose a top encapsulant and superstrate. 

	However, Lu teaches monolithically deposited solar cell strings may be formed to have a substrate upon which they are deposited and an encapsulant/top sheet (67, 68 Fig. 3a teaching the claimed “a second substrate transparent to sunlight and a thermoplastic adhesive layer encapsulates the layer structure and is bonded between the first substrate and the second substrate”). Encapsulants and top sheets are known to provide protection from environmental ingress and adhere the elements of the modules together sufficiently ([0094]). 

	Therefore, a skilled artisan would be readily motivated to include a top sheet and encapsulant in Shin’s module, as taught by Lu, to protect and adhere the module together. 


Regarding Claim 20, modified Shin desires to minimize the absorber-free region surrounding the transparency zones (Shin [0097]-[0099]) thereby necessarily desiring a ratio of area of the transparency zones: absorber zones of greater than 1:1, rendering obvious the claimed “wherein a ratio of total area of the optically transparent zones to total area of the edge zones is greater than 1”.  
 
Regarding Claim 21, modified Shin discloses a plurality of transparency zones (Kishi Fig. 6 for example teaching the claimed “wherein a plurality of solar cells has a plurality of optically transparent zones”).  
 
Regarding Claim 22, modified Shin discloses the transparency zones are formed along a linear path on the surface of the cells (Kishi Fig. 6 teaching the claimed “wherein the one or more optically transparent zones are a plurality of optically transparent zones arranged along at least one imaginary line”). 
 
Regarding Claim 23, modified Shin discloses a first linearly extending set of transparency zones intersects with a second, linearly extending set of transparency zones (Kishi Fig. 9 for example horizontal and vertically extending lines teaching the claimed “wherein a first set of optically transparent zones are arranged along a first large group of mutually parallel lines, and a second set of optically transparent zones are arranged along at least one second large group of mutually parallel lines, wherein lines of the first large group and lines of the second large group are oriented at angles different from one another relative to the patterning zones”. 
 
Regarding Claim 24, modified Shin discloses the transparency zones are circular or square in shape (Kishi Fig. 6 or 9 teaching the claimed “wherein the optically transparent zones are selected from the group consisting from linear, punctiform, circular-disc-shaped, or square zones”). 
 
Regarding Claim 25, modified Shin discloses the transparency regions occupy less than 50% of the total surface area of each cell (Kishi Fig. 6 teaching the claimed “wherein a ratio of total area of the optically transparent zones to total area of the solar cells is in a range from 0.05 to 0.5”). Additionally, as the transparency zones are used to increase transparency by removing active layer material, increasing the surface area of the zones would result in increased transparency but reduced cell performance such that a skilled artisan would appreciate the total are occupied to be a result effective variable requiring no more than routine experimentation to arrive at the claimed range accounting for desired transparency vs. output. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 26, modified Shin discloses the transparent apertures are checkerboard patterned (Kishi Fig. 9 teaching the claimed “wherein the optically transparent zones have a checkerboard pattern over at least one solar cell”). 

Regarding Claims 34 and 35, modified Shin discloses transparent apertures in a PV module wherein the apertures are aligned in lines which are angled at approximately 45 and 135 degress respectively from a vertical mid-line (see Kishi fig. 2 reproduced below) teaching the claimed “wherein the first set of optically transparent zones arranged along the first large group of mutually parallel lines are oriented in each case at an angle of 45 degrees to the patterning zones” of Claim 34 and the claimed “wherein the second set of optically transparent zones arranged along the first large group of mutually parallel lines are oriented in each case at an angle of 135 degrees to the patterning zone” of Claim 35. Although modified Shin discloses angles which are approximately 45 and 135 degrees, respectively, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed value and prior art value do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of exactly 45 and 135 degrees, evidence would be required to support such a position. 

    PNG
    media_image2.png
    348
    722
    media_image2.png
    Greyscale


Regarding Claim 36, modified Shin discloses all structural requirements of the claim and as such, it is the Office’s position the claimed properties of Claim 36 would necessarily flow from the structural features thereof, teaching the claimed “wherein the optically transparent zones have transmittance for visible light of at least 85%”. If it is Applicant’s position the instant device comprises features missing from modified Shin which are required to satisfy such a limitation, Applicant is required to indicate the features as such and present evidence to support such a position. 

Claims 17, 20-26, 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110011453 by Kang in view of Shin and US 20120295393 by Lu et al (hereinafter Lu). 

Regarding Claim 17, Kang discloses a solar cell module (Fig. 6) comprising a substrate (100) having a layered structure thereon comprising a first electrode (110), an absorber (141) and a rear electrode (150) disposed thereon (Fig. 11 teaching the claimed “comprising: a substrate and a layer structure applied thereon, the layer structure comprising a rear electrode layer, a front 
electrode layer, and an absorber layer arranged between the rear electrode layer and the front electrode layer”).

	Kang is silent as to the buffer layer. 	

However, Shin discloses a monolithic solar cell assembly comprising opposing electrodes sandwiching active material comprising an absorber and a buffer deposited on the absorber (320 Fig. 5 [0045] teaching the claimed “and a buffer layer deposited on the absorber layer wherein the front electrode layer is deposited on the buffer layer such that a heterojunction is formed by the front electrode layer, buffer, and the absorber layer”). The buffer is used to enable smooth drift of electron and holes within the absorber ([0049]). 

As such, a skilled artisan would be motivated to add a buffer to Kang’s module, as taught by Shin, in order to enable smooth electron/hole transfer. 

The module comprises a plurality of cells in serial connection by scribing (Fig. 6 for example wherein the top electrode of a first cell is connected to the rear electrode of an adjacent cell forming a serial connection teaching the claimed “and serially connected solar cells formed in the layer structure by patterning zones”). 

Kang discloses forming optically transparent zones (Fig. 6). The transparency zones are formed such that there is a portion of the cell which does not include the rear electrode (noted by region G1 above teaching the claimed “at least one solar cell having one or more rear-electrode-layer-free optically transparent zones”) and a second region which contains the rear electrode but not the absorber (noted by region above directly adjacent G1 including the electrode Fig. 6 and Fig. 7a wherein G1 being the transparent zones are discrete squares surrounded by material on all sides teaching the claimed “at least one optically transparent zone of the one or more optically transparent zones is completely surrounded by an immediately adjacent absorber-layer-free edge zone wherein the edge zone comprises the rear electrode layer”). The electrode for each solar cell is continuous (Fig. 6 teaching the claimed “implemented such that the rear electrode layer of the solar cell is continuous”). 

	Kang fails to disclose a top encapsulant and superstrate. 

	However, Lu teaches monolithically deposited solar cell strings may be formed to have a substrate upon which they are deposited and an encapsulant/top sheet (67, 68 Fig. 3a teaching the claimed “a second substrate transparent to sunlight and a thermoplastic adhesive layer encapsulates the layer structure and is bonded between the first substrate and the second substrate”). Encapsulants and top sheets are known to provide protection from environmental ingress and adhere the elements of the modules together sufficiently ([0094]). 

	Therefore, a skilled artisan would be readily motivated to include a top sheet and encapsulant in Kang’s module, as taught by Lu, to protect and adhere the module together. 

Regarding Claim 20, modified Kang discloses the absorber-free region surrounding the transparency zones to be a dead area (Fig. 2 [0048]) and as such, it would be obvious to minimize dead areas which do not produce electrical energy, requiring no more than routine optimization to arrive at the claimed ratio, thereby rendering obvious the claimed “wherein a ratio of total area of the optically transparent zones to total area of the edge zones is greater than 1”.  
 
Regarding Claim 21, modified Kang discloses a plurality of transparency zones (Kang Fig. 7 for example teaching the claimed “wherein a plurality of solar cells has a plurality of optically transparent zones”).  
 
Regarding Claim 22, modified Kang discloses the transparency zones are formed along a linear path on the surface of the cells (Kang Fig. 7 teaching the claimed “wherein the one or more optically transparent zones are a plurality of optically transparent zones arranged along at least one imaginary line”). 
 
Regarding Claim 23, modified Kang discloses a first linearly extending set of transparency zones intersects with a second, linearly extending set of transparency zones (Kang Fig. 7 for example horizontal and vertically extending lines teaching the claimed “wherein a first set of optically transparent zones are arranged along a first large group of mutually parallel lines, and a second set of optically transparent zones are arranged along at least one second large group of mutually parallel lines, wherein lines of the first large group and lines of the second large group are oriented at angles different from one another relative to the patterning zones”. 
 
Regarding Claim 24, modified Kang discloses the transparency zones are square in shape (Kang Fig. 7 teaching the claimed “wherein the optically transparent zones are selected from the group consisting from linear, punctiform, circular-disc-shaped, or square zones”). 
 
Regarding Claim 25, modified Kang discloses the transparency regions occupy less than 50% of the total surface area of each cell (Kishi Fig. 7 teaching the claimed “wherein a ratio of total area of the optically transparent zones to total area of the solar cells is in a range from 0.05 to 0.5”). Additionally, as the transparency zones are used to increase transparency by removing active layer material, increasing the surface area of the zones would result in increased transparency but reduced cell performance such that a skilled artisan would appreciate the total are occupied to be a result effective variable requiring no more than routine experimentation to arrive at the claimed range accounting for desired transparency vs. output. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 26, modified Kang discloses the transparent apertures are checkerboard patterned (Kang Fig. 7 teaching the claimed “wherein the optically transparent zones have a checkerboard pattern over at least one solar cell”). 

Regarding Claim 36, modified Kang discloses all structural requirements of the claim and as such, it is the Office’s position the claimed properties of Claim 36 would necessarily flow from the structural features thereof, teaching the claimed “wherein the optically transparent zones have transmittance for visible light of at least 85%”. If it is Applicant’s position the instant device comprises features missing from modified Kang which are required to satisfy such a limitation, Applicant is required to indicate the features as such and present evidence to support such a position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721